UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1661



YODIT AMANUEL,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-376-845)


Submitted: December 10, 2003              Decided:   January 29, 2004



Before WIDENER, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oti W. Nwosu, Arthur D. Wright, III, THE WRIGHT LAW NETWORK,
Washington, D.C., for Petitioner.     Peter D. Keisler, Assistant
Attorney General, Earl B. Wilson, Senior Litigation Counsel, Robbin
K. Blaya, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Yodit    Amanuel,   a   native    and    citizen    of    Ethiopia,

petitions for review from an order of the Board of Immigration

Appeals (“Board”) denying her motion to reconsider.*                      We have

reviewed the administrative record and the Board’s order and find

that the Board did not abuse its discretion in denying Amanuel’s

motion to reconsider.            See 8 C.F.R. § 1003.2(a) (2003); INS v.

Doherty, 502 U.S. 314, 323-24 (1992).                 Accordingly, we deny the

petition for review on the reasoning of the Board.                      See In re:

Amanuel, No. A75-376-845 (B.I.A. May 7, 2003).                 We dispense with

oral       argument    because   the   facts    and    legal   contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  PETITION DENIED




       *
      We conclude we lack jurisdiction to review the Board’s denial
of Amanuel’s motion to reopen because she did not petition for
review of that order within thirty days. See 8 U.S.C. § 1252(b)
(2000).

                                       - 2 -